DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 15 December 2020. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madonna et al. (Madonna, US Pat. 5,574,464).
	Referring to Claim 1, Madonna teaches a substrate (Fig. 6 #110; Col. 6 ln 23-34); a transmitter (Col. 6 ln 43-45) disposed over the substrate; a receiver (Col. 6 ln 46-49) disposed over the substrate; and an isolating device (Fig. 6 #140, 145, 150, 200 and 210; Col. 1 ln 43-45, Col. 4 ln 39-46 and Col. 5 ln 44-54) comprising a plurality of metal plates parallelly disposed over the substrate between the transmitter and the receiver for attenuating leakage signal 
	Referring to Claim 2, Madonna teaches wherein the metal plates are evenly spaced on the substrate; See Fig. 6.
	Referring to Claim 3, Madonna teaches wherein the metal plates are perpendicular to the substrate; See Fig. 6.
	Referring to Claim 19, Madonna teaches wherein at least one of the transmitter and the receiver comprises a directional antenna; See background of the invention section, directive communication systems require a directional antenna.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Zhao et al. (Zhao, US PGPub 2020/0412012).
Referring to Claim 16, Madonna teaches the metal plates but does not explicitly disclose nor limit wherein the metal plates are made of aluminum.
	However, Zhao teaches the use of aluminum waveguides for reducing leakage, [0029].
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Madonna with the aluminum material as taught by Zhao as using known materials for their desired properties is well known in the art.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Watanabe (US PGPub 2018/0203110).
	Referring to Claim 17, Madonna teaches the isolating device, but does not explicitly disclose nor limit it further comprises a wave absorbing material disposed between the metal plates.
	However, Madonna teaches a dielectric material between the metal plates, and Watanabe teaches the use of a dielectric wave absorbing material; [0028].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Madonna with the wave absorbing material as taught by Watanabe so as to absorb unintended electromagnetic waves. 
	Referring to Claim 18, Madonna as modified by Watanabe teaches wherein the isolating device further comprises a wave absorbing material coated on the metal plates; as the dielectric material of Madonna covers the inner surface, this is consider to coat the inner walls of the plates.


Allowable Subject Matter
Claims 4-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646